PARDEE, Circuit Judge.
This case involves the taxation of appellant’s property and franchise for the year 1908, and the case is substantially identical with No. 1,928 (just decided) 185 Fed. 250.
The difference as to facts is that in 1908 the appellant’s tangible property was assessed at $817,528, as against $796,000 for the year 1907; the appellant’s franchise in 1908 was assessed at $500,000, as against $950,000 for the year 1907; the appellant’s Georgia business, including business originating and ending in Georgia, the business originating in Georgia and ending elsewhere, the, business originating elsewhere and ending in Georgia and business passing through Georgia, resulted in a net loss of revenue for the year 1908 amounting to $23,294.23, as against a net profit on the same business for the year 1907 of $1,821.99.
The legal questions involved are identical with those in No. 1,928, and should be ruled the same way.
The decree of the Circuit Court is reversed, and the cause is remanded, with instructions to overrule the demurrer 'to the complainant’s bill, and thereafter proceed as equity may require.
SHELBY, Circuit Judge, dissents.